 36DECISIONSOF NATIONALLABOR RELATIONS BOARDSan Francisco Local Joint Executive Board of CulinaryWorkers,Bartenders,Hotel,Motel and ClubServiceWorkers,AFL-CIO;Waiters and DairyLunchmen'sUnion,Local No. 30;Bartenders'Union LocalNo. 41; Cooks,PastryCooks &Assistants'Union,LocalNo. 44;Waitresses &Cafeteria Employees Union,Local No. 48;Miscel-laneous Culinary Employees Union,Local No. 110;and Hotel,Motel,Club, Office&Service WorkersUnion Local No. 283andAssociated Union StreetRestaurants.Case 20-CP-417January 4, 1973DECISION AND ORDERBY MEMBERSJENKINS, KENNEDY,I ANDPENELLOOn August 23, 1972, Administrative Law JudgeJames R. Webster issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tionsand a supporting brief, and the GeneralCounsel filed cross-exceptions with a supportingbrief and an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeand to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that San Francisco Local JointExecutive Board of Culinary Workers, Bartenders,Hotel,Motel and Club Service Workers, AFL-CIO;Waiters and Dairy Lunchmen's Union, Local No.30; Bartenders' Union, Local No. 41; Cooks, PastryCooks & Assistants' Union, Local No. 44; Waitresses& Cafeteria Employees Union, Local No. 48;MiscellaneousCulinaryEmployees Union, LocalNo. 110; and Hotel, Motel, Club, Office & ServiceWorkers Union Local No. 283, their officers, agents,and representatives, shall take the action set forth inthe said recommended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJAMES R. WEBSTER,Trial Examiner:This case, with allparties represented,was heard in San Francisco,Califor-nia,on April 20, 1972,on complaintof the GeneralCounseland answer of San FranciscoLocal JointExecutive Boardof Culinary Workers,Bartenders,Hotel,Motel and Club Service Workers, AFL-CIO,etat,referred to as the Joint Board, Respondent,or Union. Thecomplaint was issued on March 30, 1972, on acharge filedFebruary 15, 1972. The complaintalleges that Respondenthaspicketedcertainemployers to force or requireemployees to accept or select Respondent as theircollective-bargaining representative and to force or requireemployersto recognize or bargainwithRespondent,notwithstanding that Respondent is not currently certifiedand notwithstandingthata validelectionhas beenconductedwithin the preceding 12 months,therebyviolating Section8(bX7XB) of the National Labor Rela-tionsAct, hereincalledthe Act.Briefs have beenfiled bythe GeneralCounsel and theRespondent and these have beencarefully considered.Uponthe entirerecord and my observation of thewitnesses, I herebymake the following:FINDINGS OF FACT1.THEBUSINESSESOF THE EMPLOYERSThe AssociatedUnion Street Restaurants,herein re-ferred to as theAssociation,is an associationcomposed oftwo restaurants, The Cooperage,at 1980 Union Street, SanFrancisco,California, and The Vintner, at 1875 UnionStreet, San Francisco,California. The Cooperage for the11-month periodendingAugust31, 1971, had grossrevenuesof $370,134, and The Vintner for the year 1971had gross annual revenuesof $241,878.33. The Cooperagepurchasedand received goods valued in excessof $5,000 in1971 fromsuppliers who, in turn,purchased said itemsfrom suppliers outside the Stateof California.Afterpreliminarydiscussionsby representatives ofseveral restaurants locatedon UnionStreet, representativesofThe Cooperage and The Vintnersigned articles ofincorporation of the Associated Union Street Restaurantson October 26, 1971. Otherrestaurantson Union Streetthat had participatedin earlier discussionsdid not join theAssociation. A purposeof the Association is to representmembers in collective bargaining and other relations withunions.Separately,The Vintner and The Cooperagedo not meetthe Board's standards for jurisdictionbut collectively astheAssociationa jurisdictional standard for a retailenterprise-a gross volume of business of at least$500,000per annum-is met.'A principalissue in this case iswhether ornot the Association is a bona fide association.Respondent contendsthatthe purposefor theformation ofthe Associationwas to give the Boardjurisdiction over thedisputesthatexistbetween Respondentand the two1CarolinaSupplies and Cement Company,122 NLRB 88;Man Products,Inc.,128 NLRB 546. SAN FRANCISCO CULINARYWORKERSrestaurants involved, and that having been formed for thispurpose, and for otherreasons, it cannot be a bona fideassociation.Ii.PICKETING BY THE UNIONThe Cooperage, owned by the UnionInvestmentCompany, a California corporation, opened for business inNovember 1965. About l year later, a representative ofRespondent approached a representative of the restaurantregarding a collective-bargaining agreement on behalf ofthe employees. Respondent did not claim to represent anyof the employees of The Cooperage. Thereafter, on twooccasions, The Cooperage was asked to attend meetingswithRespondent but did not do so. Respondent com-menced picketing The Cooperage in early 1967. Picketingcontinued until December of 1967 when, on December 21,1967, The Cooperage signed a collective-bargaining agree-ment with Respondent effective January 1, 1968, for a 2-year period. By this agreement, the Company agreed toemploy one person in each of the following categories:bartender,waiter, dishwasher, and cook. The Companyalso agreed therein that "such person [in each of saidcategories] will be put up for membership in the appropri-ateunion by January 1, 1968." In order to get theemployees to join a union of the Joint Board, the Companypaid the initiationfees, and, in somecases, all of the unionduesoftheemployeesputup for membership.By letter dated October 28, 1969, Respondent gavenotice of its desire to alter the terms of the contract. In1970, Joseph Belardi, executive secretary of Respondent,toldDon Stephens, president of the Union InvestmentCompany, that he wanted The Cooperageto sign a newcontract. Stephens told him that Respondent would havetohave an election or indicate in some way that itrepresented employees.In the spring of 1969, Union Vintner, Incorporated, aCalifornia corporation, opened The Vintner restaurant forbusiness, and in July 1969, and on several occasionsthereafter,was asked to sign a contract by Respondent.Thomas Harriman, owner of The Vintner, told CharlesEscoffon, business agent for one of the unions of the JointBoard, that he did not believe Respondent represented theemployees and that he would like to have an election.Picketing by Respondent began at The Cooperage onSeptember 1, 1971, with signs as follows:Cooperage Unfair. Local Joint Board of CulinaryWorkers,Bartenders,HotelandClubWorkers,AFL-CIOPicketing with a similar sign was conducted by Respon-dent at The Vintner since November 30, 1970. Picketingcontinued at these two restaurants until March 20, 1972,when a court order restraining it was obtained.Shortly before picketing began at these restaurants, arepresentativeofRespondent contacted each of therestaurants asking that a collective-bargaining agreementbe signed, and the requests were rejected. There is noevidence that Respondent was authorized by any of theemployees at either of these restaurants to represent them.During the time that Respondent was picketing these tworestaurants in the fall of 1971 and into 1972, it was alsopicketing other restaurants on Union Street.III.THE FORMATIONOF THE ASSOCIATION;REPRESENTATION ELECTION ON JANUARY 24, 197237As previously mentioned, at some unspecified dates priorto October 26, 1971,representativesof The Cooperage andThe Vintner and two other restaurants on Union Streetmet to discuss the formation of an association. One ofthese meetings was attended by two labor attorneys, and apurpose of it was to determine some way to defray thecosts of the picketing by Respondent and to meet theproblems it presented. A lawyer was retained to draw upbylaws and articles of incorporation of an association. ByletterdatedOctober 15, 1971, The Cooperage, TheVintner, and two other Union Street restaurants sent toRespondent a joint letter "to reiterate in writing the manyverbal offers of our establishments to hold sanctionedelections for the purpose of determining whether, in fact,your unions do represent the majority of our employees."On October 26, 1971, The Cooperage and The Vintnerapproved the bylaws of the Association and signed articlesof incorporation, and each paid $250 for organizationexpenses of the Association, and since then have beenbilledforother legal expenses of the Association.By signing the articles of incorporation, The Vintner andThe Cooperage designated the Association as theirbargaining agent, and agreed not to bargain individually.The other restaurants did not become members. AttorneyRobert Cassel organized and represents the Association.On November 8, 1971, the Association filed a representa-tion petition, Case 20-RM-1455, naming The Union StreetOrganizing Committee as having claimed recognition asrepresentative of the employees at The Cooperage and TheVintner on October 26, 1971. By letter dated November 8,1971, from the Board's Regional Director, Region 20, theJoint Board was notified of the representation petition andof a tentative hearing date. The Joint Board replied byletter dated November 15, setting forth that "the Unionhas demanded recognition separately from The Vintnerand The Cooperage. The Union demands that it be giventhe same consideration and status in the above case as isgiven the Company union, `The Union Street OrganizingCommittee' . . . . Additionally, the Joint Board hadprevious contracts with The Cooperage, represents employ-ees throughout this industry, is picketing both employersand undoubtedly has other indicia of representation fromemployees." By letter dated November 15 to The Cooper-age and to The Vintner, Respondent advised that it wasrepeating its demand for recognition.On November 16, 1971, the Union Street OrganizingCommitteefiledarepresentationpetition,Case20-RC-10355, seeking to represent all employees, exclud-ing guards and supervisors, of the Associated Union StreetRestaurants.By letter dated November 17, the Board'sRegionalDirector, Region 20, notified the Joint Board ofthe petition and requested that it submit any claim ofinterest in these proceedingsand to notifythe RegionalDirector by November 22, 1971, if it has such claim ofinterest.By telegram of November17, 1971, the JointBoard was notified of a hearing scheduled in this case forNovember 23, 1971. Case 20-RM-1455 was withdrawnand withdrawal approved on November 17, 1971. Case20-RC-10355 was withdrawn and withdrawal approval on 38DECISIONSOF NATIONALLABOR RELATIONS BOARDNovember 23, 1971.In viewof this,the hearing scheduledfor that daywas not opened;attorney for the Joint Boardappeared at the hearing room.On November 29, 1971, the UnionStreetOrganizingCommitteefiledanotherpetition,Case 20-RC-10377,seeking to representthe employeesof the restaurants of theAssociation.By telegramdated November 30, the JointBoard wasnotified to providethe Board's Regional Officewith propershowing of interestwithin48 hours.Again onDecember 6, 1971, theBoard's Regional Office requestedthe Joint Board to submitshowing of interest,if interestwas claimed,by closeof businesson December 8, 1971.Onthatsame date,December 6, the Joint Board advised theRegionalOfficeby letterthat"it isassumed that theRegional Officewill consolidatecases20-RC-10377 and20-CP-412.Pending some indicationto the contrary, theS. F. Local JointExecutiveBoard will relyon its status as aparty respondentin these related matters."An Agreement for ConsentElection wasexecuted by theAssociation and the UnionStreet Organizing Committee inDecember 1971, its approval wasrecommendedby a boardagenton January 12, 1972,and it wasapproved by theBoard'sRegionalDirector,Region 20,on that date. Anelection wasconducted on January 24, 1972. On January31, 1972, the Joint Council filed objectionsto the electionon the following grounds, amongothers: (1) that theRegional Office failedto accorditdue process after itsletterofDecember 6, 1971, and (2) thattheRegionalOffice failed to conduct a hearing althoughRespondenthad raisedthe issuesof jurisdictionand appropriate unit inits letterof December 6. By order dated February 11, 1972,the RegionalDirector rejectedRespondent's objections onthe groundsthatRespondent had not submitted anyacceptable showing of interest,and not beinga party to theelection agreement,had no standingto file objections tothe election.A certificationof results of election was issued onFebruary 11, 1972, certifying that a majority of the validballotshad not been cast for anylabor organizationappearing on the ballot. On February 23, 1972,Respon-dent filed with theBoard a requestfor review of theRegionalDirector'sdecisionon its objections, whichrequest wasdenied by the Board.IV.CONCLUSIONSSection 8(bX7) of the Actmakes it an unfair laborpractice for a labor organization to picket for recognitionorabargaining contractwithout a certification asbargaining agent:(A) where theemployer has lawfullyrecognized another labor organization; (B) where a validelection under Section 9(c) of the Acthas been conductedwithin the preceding12months; and (C)where suchpicketing has beenconductedwithout a representationpetition being filed within a reasonableperiodof time fromthe commencement of such picketing.Respondent is chargedwithviolating subsection (B) ofSection 8(bX7). RespondentpicketedThe Cooperage andThe Vintnerfor recognitionand bargaining contracts;it isnot certifiedto represent any of these employees;an election2 American Bread Company,170 NLRB 91;Blue Onion,182 NLRB 250.was conductedon January24, 1972,with no union beingcertified.The principle issue in this case is whetheror not itwas a"valid"election under Section 9(c)of the Act.Normally, issues that mustbe resolvedin representationcases as prerequisite to the holding of elections by theBoard are not relitigable in unfair labor practice casesfollowing their resolution in representation cases.However,in the instant case,there was no hearing in the representa-tion case;the Associationand TheUnion Street Organiz-ingCommittee executed a consent election agreementwherein they agreed on the issuesnow contested byRespondent, with Regional Director'sapproval of theiragreement;and Respondent was not aparty to thoseproceedings for its failure toqualifyas such.Furthermore,the Board has had occasion to receive evidence on and todecide the issue of "valid election"in cases involvingSection 8(bX7XB) of theAct followingrepresentationelections.2Respondent contendsthatthe electionof January 24,1972, was not a valid election because(1) the Association isnot a bona fide association; (2) the Board doesnot havejurisdictionoverRespondent's disputes with two separaterestaurants who do not meet Board jurisdictional stand-ards; and (3) Respondent was denieddue process in Case20-RC-10377 by notbeing permitted to have the issues ofjurisdiction and appropriateunit resolved in a hearing withRespondent'sparticipation therein.The status of TheUnion StreetOrganizing Committee as a labor organiza-tion is not in issue.As to the formation of the Association, the employersknew of the Board's$500,000 gross annual revenuestandard for jurisdictionwhichstandardtheydid not meetas single employers.Theyhad been perplexedby picketingand demands for recognition without any evidence ofrepresentation.The primaryand real reason for theformation of the Association was to givetheBoardjurisdiction over said employers so that a representationdetermination could be made and the problems of thepicketing resolved;theNationalLabor Relations Actprovided procedures for these matters.The Associationsought first to have the matter of representation deter-mined by filing and participating in representation cases;then the instant case was filed against Respondent'scontinued picketing.The mere fact that the restaurants,beset by labordisputeswithRespondent,soughtmeans through theformation of an association to give the Boardjurisdictionto resolve a question of representation does not invalidatetheir association nor deny to them the jurisdiction of theBoard.The Association was not formedto avoidlaws buttocome within the NationalLaborRelationsAct.Respondent further contends that the Association is notbona fide on the grounds that it has held no formalmeeting and has not functionedotherthan its filing ofand/or participating in the instant case and the representa-tion cases involved herein;that eachof thetwo membersof the Association may veto the actions of the negotiatingcommittee,as its actions mustbe approved by membersemploying two-thirds of the employees in the bargainingunit. SAN FRANCISCO CULINARYWORKERSArticle VIII of the bylaws of the Association provides asfollows:The power and duties of Negotiating Committeesappointed pursuant to Article VII(3) shall be tonegotiatewitha labor union or unions or othercollective bargaining representative and in so doingshallspecificallyrepresentonlymembers of thecorporationwho, at the time of the Committee'sappointment, employ employees who are legally repre-sented by such labor union or other collective bargain-ing representative; provided, however, that no collec-tive bargaining agreement shall be enteredinto by aNegotiating Committee, the Board of Directors or anyof the officers of the corporation in the absence of priorwritten authorization unless the same has been ap-proved by two-thirds of the Negotiating Committeeand thereafter approved by the affirmative vote of suchmembers present and voting who employ at least two-thirds of the covered employees employed by memberspresent at a meeting called for the purpose of suchapproval.ArticleXVII of the bylaws, Duties and Obligations ofIndividual Employers, provides as follows through subpar-agraph (f):Each individual member, by signing an applicationand being admitted to membership shall be bound bythese By-Laws and specifically hereby agrees to thefollowing:Each individual member appoints the corporation orsuch representatives of the corporation for negotiatingpurposes as specifically authorized by these By-Laws,its exclusive representative in collective bargaining withsuch labor unions or other representatives who legallyrepresent employees employed by said member and,subject to the approval or ratification of actions takenby the corporation, its representatives or NegotiatingCommittee pursuant to Article VIII hereof; herebyauthorize the corporation or its representatives to acton behalf of said member and to:(a)Negotiate, conclude and execute contracts in thename of the corporation on behalf of, and bindingupon, said member or members.(b)Negotiate, conclude and execute trust agree-ments and procure insurance policies or other docu-ments incidental to, or arising out of, such contracts.(c)Administer such contracts,agreements,policiesand other documents and make settlements, agree-ments and decisions interpreting and applying any suchcontracts, agreements or policies.(d)Institute,maintain,ordefend actions andproceedings in courts and before governmental boardsor agencies or before impartial arbitrators in connec-tion with, or arising out of, any of the foregoing rights,powers or duties.(e)Order, direct or require some of all of itsindividual members to take such action as the Negoti-ating Committee may recommend and the Board ofDirectors may determine in the event of a bargainingimpasse, labor controversy, strike, picketing, boycott,39economic action by any labor organization,or by anemployee or in any other situation similarly affectingthe corporation or any of its individual members. Suchactionwhich the individual members agree to takeincludes,but is not limited to locking out employees insupport of a struck or picketed individual member,shutting down or suspending operations,and fillingorders or perfornung struck work for other individualmembers of the corporation,provided the membersinvolved have previously authorized such action bytwo-thirdsmajority vote in the same manner asprovided in Article VIII.Each individual member promises and agrees toperform,obey and carry out any or all such orders,directions and requests as may be given or authorizedby the Board of Directors.(f)Each individual member agrees not to negotiate,bargain or enter into any contract,understanding oragreement,individually or with other employers, withany union or other representative with whom thecorporation has appointed a Negotiating Committee tobargain on behalf of any of its members,pursuant to,and in conformance with,the provisions of Articles VIIand VIII hereof,unless the duties and obligations ofindividualmembers,set forth herein,are at the timesuspended with respect to such union by resolution ofthe Board of Directors.Ifind no merit to Respondent'scontention that theAssociation is not a bona fide association.Although atpresent it has only two members,in the instant case and inthe representation cases mentioned herein,it functioned inthe field of labor relations for and on behalf of its member-restaurants.I find that by the bylaws and constitution oftheAssociation, the restaurant-members are committedand bound to multiemployer bargaining through theAssociation.As to the processing of Case 20-RC-10377 and theassertion of jurisdiction by the Board without Respon-dent's participation,Respondent was given notice of theproceeding and advised of the requirement of showing ofinterest for its participation.Respondent did not submitany authorization cards for showing of interest in any ofthe above-mentioned petitions and contended that itsinterestwas established by (1) its prior contract with TheCooperage, (2) its current picketing of the restaurants, and(3) its status as Respondent in unfair labor practice casesinvolving these restaurants.Respondent'scontractwithThe Cooperage, whichexpired on January 1, 1970, does not constitute a showingof interest in the representation cases,due to the length oftime between its expiration and the representation casesand the circumstances of its inception.3Respondent's actof picketing The Cooperage and The Vintner, which wasdone without representation authorization from any of theemployees of these restaurants,does not constitute ashowing of interest.4And, Respondent's status as a partyrespondentin Cases 20-CP-411and 20-CP-412,on whichitstated it was relying in its letter of December 6, 1971,does not constitute a showing of interest.3Lamson Bros.,59 NLRB 1561Kenneth Wong,et a!.,145 NLRB 1430 40DECISIONS OF NATIONALLABOR RELATIONS BOARDRespondent received no further communication from theRegional Office regarding Case 20-RC-10377 following itsletter of December 6, 1971, wherein it stated that "it isassumed that the Regional Office will consolidate cases20-RC-10377 and 20-CP-412" due to interrelated issues,and that "pending some indications to the contrary" it wasrelying on its status as a party respondent in 20-CP-412for its showing of interest. Respondent had been requestedon three occasions to submit a showing of interest in theform of authorization cards and failed to do so. TheRegionalDirectorwas under no obligation to notifyRespondent that its assumption of consolidation of20-RC-10377 and 20-CP-412 was erroneous, or that itsreliance on status as respondent in 20-CP-412 for showingof interest or its reliance on its picketing or its priorcontract with The Cooperage for said showing of interestwas inadequate. Cases 20--CP-411 and 20-CP-412 werefiledDecember 2, 1971, alleging a violation of Section8(b)(7)(C) of the Act by Respondent's picketing of TheVintner and The Cooperage. Withdrawalof these caseswas approved January 20, 1972, shortly before therepresentation election on January 24, 1972.Regarding the processing of representation cases and therequirement for showing of interest, Section 9(c) of the Actprovides for the processing of representation petitions filedby an employee or by an individual or labor organizationacting in their behalf who alleges that "a substantialnumber of employees wish to be represented." Sections101.17 and 101.18 of the Board's Statement of Procedurecontain the following references to showing of interest:If a petition is filed by a labor organization seekingcertification . . . . the petitioner must supply, within 48hours after filing but in no event later than the last dayon which the petition might timely be filed, evidence ofrepresentation. Such evidence is usually in the form ofcards,whichmust be dated, authorizing the labororganization to represent the employees or authorizingthepetitioner to file a decertification proceeding.Upon receipt of the petition in the regional office, it isdocketed and assigned to a member of the staff, usuallya field examiner,for investigation.He conducts aninvestigation to ascertain . . . . (4) whether, if thepetitioner is a labor organization seeking recognition,there is a sufficient probability, based on the evidenceof representation of, the petitioner, that the employeeshave selected it to represent them. The evidence ofrepresentation submitted by the petitioning labororganization or by the person seeking decertification isordinarily checked to determine the number or propor-tion of employees who have designated the petitioner, itbeing the Board's administrative experience that in theabsence of special factors the conduct of an electionserves no purpose under the statute unless the petition-er has been designated by at least 30 percent of theemployees . . . . The field examiner, or other memberof the staff,attempts to ascertain from all interestedpartieswhether or not the grouping or unit ofemployees described in the petition constitutes anappropriate bargaining unit.5Arden Farms,117 NLRB 318;Lamson Bros.,59 NLRB 1561;Pepsi-Cola BottlingCo. ofKansas City,55NLRB 1183;Carbondale RetailSection 11022.3 of the Board's Field Manual provides onthe matter of showing of interest:(1) that a petitioning union or a cross-petitioning unionmust have a 30 percent showing of interest toparticipate in a representation case; (2) that anintervenor with at least 10 percent showing of interestin any unit claimed appropriate by a petitioner, cross-petitioner,or involved employer may "block" anyconsent election in such unit; and it may participatefully in any hearing thereon; (3) that an intervenor with.,onlyone or two designations" may not block aconsent election, but should be accorded a place on theballot "under the terms agreed upon by the otherparties", and "If a hearing is held it may participatefully."Thus, Respondent, with no showing of interest, had nostanding in the representation cases to participate in or toblock the proceedings which culminated in an agreementbetween the Association and the Union Street OrganizingCommittee for an election on January 24, 1972, in amultiemployer bargaining unit comprising the employeesof The Cooperage and The Vintner.Had Respondent submitted adequate authorizationcards and established a showing of interest, it would havebeen entitled to intervention and participation in therepresentation proceedings;and in consideration of Boardprecedent, it stood an excellent opportunity to block theAssociation'sand the Committee's agreement for amultiemployer bargaining unit and in having the Boarddetermine that single-employer units were appropriate forbargaining, with dismissal of the representation petition forlack of jurisdiction.5InCarbondale Retail Druggists' Assn.,this occurred. Inthat case, the Petitioner sought a multiemployer bargainingunit composed of the employees of seven drugstores. TheIntervenor contended that only single-store units wereappropriate and that the petition should be dismissed onthe ground that none of the employers operating theindividual stores,alone,met the Board's standard forasserting jurisdiction over retail stores. The Board foundthat none of the individual drugstores alone met itsjurisdictional standards;yet the association of the sevenstores did. The Board stated that "the Employer [Associa-tion]may not be utilized as an entity for the purpose ofasserting jurisdiction unless the employees of the sevenindividual drugstores constitute a unit appropriate forpurposes of collective bargaining." The Board furtherstated,"The Board has held that single-employer units arepresumptively appropriate unless there is a controllinghistory ofcollective bargaining on a multiemployer basis."The Board then held the single-employer units appropriateand the multiemployer unit inappropriate,in the absenceof adequate multiemployer bargaining history and in viewof the fact that the intervening union opposed themultiemployer unit.The Board further stated that, "Inview of the affirmative efforts by the Intervenor torepresent employees of members of the Employer [Associa-tion] on a single-store basis,we find the fact that thePetitionerand the Employer agree to multiemployerDruggists'Assn.,131 NLRB 1021. SAN FRANCISCO CULINARYWORKERSbargaining is insufficient basis to establish the appropriate-ness of the multiemployer unit. Accordingly, under all thecircumstances,we find that the multiemployer unit isinappropriate. As the multiemployer unit is inappropriateand as the individual employers do not meet the Board'sjurisdictional standards,we shall dismiss the petition."As to the intervenor's affirmative efforts to representemployees, the Board pointed out that it had made asufficient showing of interest to support a representationpetition as to three drugstores which were members of theemployer association; that at the hearing, the intervenorexpressly asked the Board, in the event it did not dismissthe petition, to direct elections in the single-store units. Theintervenor had demanded recognition as representative attwo of the drugstores, and when it was refused, itcommended picketing these stores. In a footnote, theBoard stated, "As the Intervenor has actively attempted torepresent employees on a single-store basi>, and couldachieve such recognition by means of voluntary agreementor through whatever State processes exist,it is immaterialthat the Board would not direct elections in the single-storeunits."But, the distinguishing feature in this case and in othercases cited,is that the intervenor,or union seeing single-employer units, made showings of interest, showing that arepresentativemember of the employees involved wereinterested in having it represent them, and thereby theintervenor was entitled to participate in the representationproceedings and to affect the outcome of the issues ofBoard jurisdiction and appropriate bargaining unit.Putting the issue in the instant case more in focus, can aunion that does not have authorizations of representationfrom any employee involved get the same considerationfrom the Board that it could get if it did have suchauthorizations; that is, could it, without showing of interestfrom employees, be entitled to determine whattheirbargaining unit should be.Single-employer bargaining units are "presumptively"appropriate.A multiemployerbargaining unit is alsoappropriate, and where sought by participating employerand union is blocked only where bargaining history is tothe contrary, or where it is opposed by a union withsufficient showing of interest from affected employees.Respondent,with no evidence of authorizations fromaffected employees and only a naked claim to bargainingrights, has no vestige of entitlement to determine the issuesin a representation case involving the rights and interests ofthe employees involved herein.CONCLUSIONS OF LAW1.The Associated Union Street Restaurants, with itsmembers, The Cooperage and The Vintner,is anemployerengaged in commerce and in operations affecting com-merce within the meaning of Section 2(6) and (7) of theAct.2.The San Francisco Local Joint Executive Board of6A newelection cannot be conducted within I year of a valid election inthe same bargaining unit "or any subdivision"thereof.Sec. 9(cX3) of theActI In the event no exceptions are filed asprovided by Sec. 102.46 of theRules and Regulations of the NationalLaborRelations Board,the findings,41CulinaryWorkers,Bartenders,Hotel,Moteland ClubServiceWorkers, AFL-CIO, is a labor organization withinthe meaning of Section 2(5) of the Act.3.By picketing the employer-members of the Associa-tion on and after January 24, 1972, for an object of forcingor requiring each of said employer-members to recognizeor bargain with Respondent as the representative of theirrespective employees, and to force or require the employ-ees of said employers to accept or select Respondent astheir collective-bargaining representative, Respondent notbeing currently certified as the representative of suchemployees, and a valid election under Section 9(c) of theAct having been conductedin anappropriate bargainingunit comprising these employees on January 24, 1972,Respondent has therebyengagedin an unfair laborpractice affecting commerce within the meaning of Section8(b)(7)(B) and Section 2(6) and (7) of the Act .6THE REMEDYInorder to effectuate the policies of the Act, Irecommend that Respondent be ordered to cease anddesist from the unfair labor practice found and that it takecertain affirmative action.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I herebyissue the following recommended:7ORDERSan Francisco Local Joint Executive Board of CulinaryWorkers,Bartenders,Hotel,Motel and Club ServiceWorkers,AFL-CIO;Waiters and Dairy Lunchmen'sUnion, Local No. 30; Bartenders' Union, Local No. 41;Cooks, Pastry Cooks & Assistants' Union, Local No. 44;Waitresses & Cafeteria Employees Union, Local No. 48;Miscellaneous Culinary Employees Union, Local No. 110;and Hotel, Motel, Club, Office & Service Workers UnionLocalNo. 283, their officers, agents, successors, andassigns, shall:1.Cease and desist from picketing or causing to bepicketed, or threatening to picket or cause to be picketed,any employer-member of the Associated Union StreetRestaurants, or any other employer engaged in commercewithin the meaning of the Act, where an object thereof isforcing or requiring said employer to recognize or bargainwith Respondent as the representative of his employees, orforcing or requiring the employees of said employer toaccept or select Respondent as their collective-bargainingrepresentative, where Respondent is not currently certifiedas the representative of such employees and where withinthe preceding 12 months a valid election under the Act hasbeen conducted.2.Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Post in conspicuous places at its business offices andmeeting halls, including all places where notices to itsconclusions, and recommended Order herein shall, asprovided in Sec.102.48 of theRules and Regulations,be adopted by theBoard and becomeits findings,conclusions, and order,and all objections thereto shall bedeemed waivedfor all purposes. 42DECISIONSOF NATIONALLABOR RELATIONS BOARDmembers are customarily posted, copies of the attachednoticemarked "Appendix."8 Copies of said notice to befurnished by the Regional Director for Region 20 afterbeing duly signed by an authorized representative ofRespondent, shall be posted by each of said member-unions upon receipt thereof and be maintained for 60consecutive days.Reasonable steps shall be taken byRespondent to insure that such notices are not altered,defaced, or covered by any other material.(b)Deliver or mail signed copies of said notice to theRegional Director for Region 20 for the information of andpostingby, if willing, the Associated Union StreetRestaurants and its members.(c)Notify the Regional Director for Region 20, inwriting,within 20 days from the receipt of this Decision,what steps it has taken to comply herewith .98 In the event that the Board'sOrder is enforced by a Judgment of aUnited States Court of Appeals,the words in the notice reading"Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted pursuant to a Judgment of the UnitedStatesCourt of Appealsenforcing an Order of the National Labor Relations Board "8 In the event that this recommended Order is adopted by the Boardafter exceptions have been filed,this provision shall be modified to read-"Notify theRegional Director for Region 20, in writing, within 20 daysfrom the date of this Order,what steps the Respondent has taken to complyherewith."APPENDIXNOTICE TOMEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT picket orcauseto be picketed, orthreaten to picket or cause to be picketed, anyrestaurant that is a member of the Associated UnionStreetRestaurants, or any other employer engaged incommerce within themeaning ofthe National LaborRelationsAct, where an object thereof is forcing orrequiring said employer torecognizeor bargain withthisUnion as the representative of his employees, orforcing or requiring the employees of said employer toaccept orselectthisUnion as their collective-bargain-ing representative,where this Union is not currentlycertified as the representative of said employees andwhere within the preceding 12 months a valid electionunder the National LaborRelationsAct has beenconducted.SAN FRANCISCO LOCALJOINT EXECUTIVE BOARD OFCULINARYWORKERS,BARTENDERS,HOTEL, MOTELAND CLUBSERVICEWORKERS,AFL-CIO;WAITERS AND DAIRYLUNCHMEN'S UNION, LOCALNO. 30;BARTENDERS'UNION, LOCAL NO. 41;COOKS,PASTRY COOKS &ASSISTANTS' UNION, LOCALNO. 44;WAITRESSES&CAFETERIA EMPLOYEESUNION, LOCAL NO. 48;MISCELLANEOUSCULINARYEMPLOYEESUNION, LOCALNO. 110; AND HOTEL,MOTEL,CLUB,OFFICE &SERVICE WORKERS UNIONLOCAL NO. 283(Labor Organizations)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice mustremainposted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any othermaterial.Any questions concern-ing thisnotice or compliance with its provisions may bedirected to the Board's Office, 13018 Federal Building, 450Golden Gate Ave., Box 36047, San Francisco, California94102, Telephone 415-556-0335.